Lipscomb, J.
The suit was, brought on two notes of different dates and due and payable at different 'times. The defendant pleaded the statute of limitations to the first note, which was overruled on demurrer. The record shows that the statute had completed a bar to recovery of the first note when the suit was brought, and that tlie only impediment to its running relied oil was the death of the maker after the statute liad been running near three years.
*137In Tyson. Adm’r, v. Britton, decided at the present term, it is laid ddwn, in the opinion of the chief justice, that if the statute lias commenced running no impediment not interposed by the statute will stop its- running-; that the case of the death of the maker does not make an exception to its running. This opinion is decisive of the present case. The court erred, then, in sustaining the demurrer. The judgment must he reversed and the judgment rendered on the last note set forth in the plaintiff’s petition.
Ordered accordingly.